









April 1, 2009




Dear Vivek Patel,


On behalf of Yelp! Inc. ("Yelp"), I am pleased to offer you a position as
Product Manager. As a member of the Product & Engineering Department you will be
reporting to Jeremy Stoppelman in San Francisco. Assuming you accept our offer,
you will commence this new position on April 13, 2009.


1.
Compensation



The annualized salary for your position is $110,000, payable pursuant to our
regular payroll policy (currently, payments are made twice monthly).


Yelp will recommend that its Board of Directors grant you an option to purchase
120,000 shares of Yelp’s common stock with an exercise price equal to the fair
market value on the date of the grant. The option will vest according to a four
year vesting schedule, with one quarter of the shares vesting at the end of your
first year of employment, and the remaining shares vesting ratably on a monthly
basis over the next three years. Vesting is conditioned on your continued
employment with Yelp. The option will be an incentive stock option to the
maximum extent allowed under the tax code, and will be subject to the terms of
Yelp’s stock plan and a separate stock option agreement between you and Yelp.


We will also make our standard benefits package available to you, including
health, dental, vision, term life insurance, long-term disability, 401K plan,
and fifteen days of paid time off per year, prorated for the remainder of the
calendar year. Please feel free to contact us for more details about the
benefits package.


2.
Miscellaneous



Your employment with Yelp is for an indefinite term. In other words, the
employment relationship is "at will" and you have the right to terminate that
employment relationship at any time for any reason. Also, although we hope that
you will remain with us and be successful here, Yelp retains the right to
terminate the employment relationship at any time for any reason. This "at will"
employment relationship can only be modified in writing by an authorized officer
of Yelp. This paragraph contains the entire agreement between you and Yelp
regarding the right and ability of either you or Yelp to terminate your
employment with Yelp.


You represent that the performance of your duties in the position described
above will not violate the terms of any agreements you may have with others,
including your former employer. You also understand that you are not to bring to
or use at Yelp any trade secrets from any former employer.


Your employment is also conditioned upon your agreement and execution of Yelp’s
standard confidentiality agreement. You must also provide proof of your ability
to legally work within the United States on your first day of employment with
Yelp. Finally, your employment is also conditional upon your passing Yelp’s
background check.





--------------------------------------------------------------------------------







We are committed to hiring employees like you that have the courage, creativity,
and experience to develop new ideas for new markets. We look forward to you
joining us!


Please sign the bottom of this letter to accept this offer and return the
original to me. This offer will terminate if we do not receive confirmation of
your acceptance by April 3, 2009.




Sincerely,




Jeremy Stoppelman, CEO
Yelp! Inc.




/s/ Vivek Patel                                    4/2/09
_______________________________________________________________________
Employee Acceptance                              Date


Start Date:     4/13/09    





